Citation Nr: 1741604	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to a compensable rating for migraines.

Entitlement to a service connection for lumbosacral strain.

Entitlement to a service connection for paralysis of the external popliteal nerve on the right side.  

Entitlement to a service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	African American PTSD Association




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran previously sought a service connection claim for right knee instability which was granted in a July 2016 rating decision and not currently on appeal.  

In January 2017, the Veteran's representative submitted additional evidence.  He waived initial RO consideration of the evidence in a statement dated July 2016.  See 38 C.F.R. § 20.1304(c) (2016).

In September 2016, the Veteran testified via videoconference hearing before the undersigned.  As discussed below, the hearing transcript is unavailable.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran attended a videoconference hearing before the Board in September 2016.  VA was unable to produce a written transcript of the proceedings due to an audio malfunction.  The Veteran was notified and given the opportunity to appear for another hearing.  In January 2017, the Veteran requested another hearing via videoconference.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also, 38 U.S.C.A. § 7107(d)(1) (West 2015); 38 C.F.R. §§ 20.703, 20.704 (2016). In light of the above, and because the RO schedules Travel Board and Video Conference hearings, a remand of this issue is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


